          Case 1:19-cv-11474-ALC Document 19 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         March 31, 2021

 KAREEM BROWN,
                                 Plaintiff,

                     -against-                                19 CV 11474 (ALC)

                                                              ORDER
 MONTEFIORE MEDICAL CENTER,

                                 Defendant.


ANDREW L. CARTER, JR., District Judge:

       Plaintiff requests guidance on moving to amend his complaint. The Court shall consider an

amendment only to the extent that Plaintiff seeks to amend his Section 1981 and related race-based

state and city law claims. The Court shall not consider an amendment of Plaintiff’s gender-based

claims or Plaintiff’s claims for negligent or intentional infliction of emotional distress. To

potentially obviate the need for motion practice, Plaintiff shall serve the amended complaint on

Defendant’s counsel by April 14, 2021. Defendant’s counsel shall advise Plaintiff on whether

Counsel consents to the filing of the amended complaint by April 21, 2021. If Defendant’s consent,

Plaintiff shall file the amended complaint forthwith. If Defendant’s do not consent, Plaintiff shall

move to amend the complaint by April 28, 2021.

SO ORDERED.

Dated: March 31, 2021                                ___________________________________
      New York, New York                                ANDREW L. CARTER, JR.
                                                        United States District Judge




                                                 1
